United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-1982
                                    ___________

Elvin E. Carroll, Sr.,                *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Eastern District of Arkansas.
National Postal Mail Handlers Union; *
International Union of North America, * [UNPUBLISHED]
                                      *
             Appellees.               *
                                 ___________

                              Submitted: March 30, 2006
                                 Filed: March 31, 2006
                                  ___________

Before RILEY, MAGILL, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Elvin Carroll appeals the district court’s1 Fed. R. Civ. P. 12(b)(6) dismissal of
his suit against his union for discrimination and failure to represent him. We affirm.

       Carroll does not dispute that his suit was filed after the relevant limitations
periods had run, and we agree with the district court that the circumstances Carroll
identified did not provide a basis for equitable tolling or equitable estoppel. See

      1
       The Honorable William R. Wilson, Jr., United States District Judge for the
Eastern District of Arkansas.
Henderson v. Ford Motor Co., 403 F.3d 1026, 1033 (8th Cir. 2005) (equitable tolling
applies when plaintiff “despite all due diligence, is unable to obtain vital information
bearing on the existence of his claim”; equitable estoppel tolls limitations period
when employee knows of claim, but employer affirmatively and actively takes action
that causes employee not to timely file suit); see also Dring v. McDonnell Douglas
Corp., 58 F.3d 1323, 1329 (8th Cir. 1995) (equitable estoppel may be invoked where
plaintiff is lulled or tricked into letting filing deadline pass because of employer
misconduct above and beyond wrongdoing upon which plaintiff’s claim is founded);
Grant v. McDonnell Douglas Corp., 163 F.3d 1136, 1138 (9th Cir. 1998) (recognizing
that some courts have allowed equitable tolling of limitations period based on mental
illness for some federal claims, but only in exceptional circumstances, such as
institutionalization or adjudged mental incompetence of litigant).

      Accordingly, we affirm.
                     ______________________________




                                          -2-